No brief has come to the hands of the court. Charge __________ requested in writing by the defendant is abstract and does not assert the true rule as to the burden of proof. Charge 1 is entirely abstract. The correct proposition of law applicable to this case was fully and clearly stated in the oral charge of the court. Charge 2 does not state a correct proposition of law as applied to the testimony of accomplices as provided in section 7897, Code 1907. The test of complicity is: Could the witness be indicted for the offense either as principal or accessory? If not, he is competent. Bass v. State,37 Ala. 469. An accessory after the fact is a separate and distinct offense, made so by section 6220 of the Code of 1907.
There is no error in the record, and the judgment is affirmed.
Affirmed.